NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
DALE O. DUNLAP,
Claimant-Appellan.t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, '
Resp0n,dent-Appellee.
2011-7133
Appeal from the United States C0urt of Appea1s for
Veterans Claims in case no. 08-3823, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
Da1e O. Dun1ap moves without opposition for a 15-day
extension of time, until February 17, 2012, to file the
reply brief
Upon consideration thereof

/
DUNLAP V. DVA 2
IT ls ORDERED THA'1‘:
The motion is granted
FoR THE COURT
"]AN 3 1  fs/ Jan Horb:-113
CC'
S
Date Jan Horba1y
C1erk
Kenneth M. Ca1'penter, Esq -
A1°X P' H°“t°S’ ESq' us c0uni:i)'FEAEi=EAu.sF0n
'rHEFEoEnALclncun
JAN 31 2012
' JANHORBA\.V
_ CLERK